ICJ_103_Diallo_GIN_COD_2010-11-30_JUD_01_ME_03_EN.txt.         JOINT DECLARATION OF JUDGES KEITH AND
                     GREENWOOD



   1. While, as our votes indicate, we agree with the Court’s conclusions,
we do not agree with one of the reasons the Court gives in support of its
conclusion that the arrests and detentions of Mr. Diallo in 1995-1996
violated the Covenant and the African Charter (Judgment, para. 165 (3)).
That reason is that the arrests and detentions preceding his expulsion
were arbitrary and in breach of Article 9 (1) of the Covenant and Arti-
cle 6 of the African Charter because the decision to expel Mr. Diallo was
made without any defensible basis (ibid., para. 82). While the Judgment
reaches that conclusion when addressing the arbitrariness of the arrest
and detention in terms of the provisions regulating those matters, that
reasoning must be related to the Court’s interpretation of the provisions
concerned with expulsion.

   2. According to that interpretation, the expulsion provisions, Arti-
cle 13 of the Covenant and Article 12 (4) of the African Charter, prohibit
expulsions which are “arbitrary in nature” (ibid., para. 65), allowing
review by a court of whether the “expulsion was justified on the merits”
 ibid., para. 73). In this declaration we consider the question whether
 hose provisions impose a general substantive non-arbitrariness limit on
 he power of expulsion over and above the procedural guarantees which
 hey contain. For the reasons which follow we conclude that they do not.


  3. The immediately relevant provisions of the Covenant and the Afri-
can Charter read as follows :
                       Article 12 of the Covenant
       “1. Everyone lawfully within the territory of a State shall, within
     that territory, have the right to liberty of movement and freedom to
     choose his residence.
       2. Everyone shall be free to leave any country, including his own.

        3. The above-mentioned rights shall not be subject to any restric-
     tions except those which are provided by law, are necessary to pro-
     tect national security, public order (ordre public), public health or
     morals or the rights and freedoms of others, and are consistent with
     the other rights recognized in the present Covenant.
        4. No one shall be arbitrarily deprived of the right to enter his
     own country.”

77

                        Article 13 of the Covenant
        “An alien lawfully in the territory of a State party to the present
     Covenant may be expelled therefrom only in pursuance of a decision
     reached in accordance with law and shall, except where compelling
     reasons of national security otherwise require, be allowed to submit
     the reasons against his expulsion and to have his case reviewed by,
     and be represented for the purpose before, the competent authority
     or a person or persons especially designated by the competent author-
     ity.”
                     Article 12 of the African Charter
        “1. Every individual shall have the right to freedom of movement
     and residence within the borders of a State provided he abides by the
     law.
        2. Every individual shall have the right to leave any country
     including his own, and to return to his country. This right may only
     be subject to restrictions, provided for by law for the protection of
     national security, law and order, public health or morality.
        3. Every individual shall have the right, when persecuted, to seek
     and obtain asylum in other countries in accordance with laws of
     those countries and international conventions.
        4. A non-national legally admitted in a territory of a State party
     to the present Charter, may only be expelled from it by virtue of a
     decision taken in accordance with the law.
        5. The mass expulsion of non-nationals shall be prohibited. Mass
     expulsion shall be that which is aimed at national, racial, ethnic or
     religious groups.”
   4. Both Article 13 of the Covenant and Article 12 (4) of the African
Charter require, in the first place, compliance with national law — a non-
national may be expelled only under a decision reached in accordance
with that law. Both require that a decision be taken relating to the par-
 icular non-national. Accordingly, mass expulsions are prohibited, as
Article 12 (5) of the African Charter makes explicit and as the Human
Rights Committee has stated in respect of Article 13 of the Covenant in
 ts General Comment 15, paragraph 10 (see paragraph 10 below).
National law will, in the normal course, determine who is to make the
decision, the procedure the decision-maker is to follow and the grounds
 or expulsion ; it may also provide for challenges to expulsion. Article 13
of the Covenant expressly requires two procedural protections : the right
of the individual to submit reasons against expulsion and to have the case
reviewed by, and be represented before, the competent authority or
someone designated by it. These procedural requirements are not, of
course, an end in themselves. They should help ensure the quality of the deci-
sion and should help protect the non-national against arbitrary expul-
sion.


78

   5. What substantive limits do the provisions impose in addition to the
prohibition on mass expulsions ? No others are expressed in the two Arti-
cles but may arise from other provisions of the two treaties, notably the
guarantee of equality before the law or the prohibition on discrimination,
 n Articles 2 (1) and 26 of the Covenant and Articles 2 and 3 of the Afri-
can Charter, as again the Human Rights Committee has stated in respect
of the Covenant in General Comment No. 15, paragraphs 9 and 10. To
state the obvious, the expulsion Articles do not expressly prohibit arbi-
 rary expulsions.

   6. That absence of an express arbitrariness limit on the exercise of
State power is the more striking when the particular provisions of the
Covenant and Charter are read in context. Article 12 (3) and (4) of the
Covenant and Article 12 (2) of the African Charter do allow substantive
 imits to be placed on the rights of movement and residence they state.
Article 12 (4), the provision immediately preceding Article 13 of the Cov-
enant, in allowing for a limit on the rights of nationals to return to their
own country, uses non-arbitrariness as the test. Other provisions of both
 reaties, to go to a slightly wider context, expressly prohibit arbitrary
action : the right to life (Article 6 of the Covenant and Article 4 of the
African Charter) ; arrest and detention (Article 9 of the Covenant and
Article 6 of the African Charter) ; and the right to privacy (Article 17 of
 he Covenant). Also to be contrasted are the provisions of Article 32 of
 he 1951 Convention on the Status of Refugees, on which the drafting of
Article 13 of the Covenant drew in part (see paragraph 8 below). While
paragraph 2 of that Article incorporates procedural protections compa-
rable to those in Article 13 of the Covenant, paragraph 1 of Article 32, by
contrast to Article 13, also circumscribes the State’s power by allowing
expulsion of a refugee only on grounds of national security or public
order. The same contrast appears from Article 31 of the 1954 Convention
relating to the Status of Stateless Persons.


   7. The ordinary meaning of the terms of Articles 13 and 12 (4), read in
context, does not appear to allow the implication of prohibition on arbi-
 rary expulsion. But does the object and purpose of the provisions ?
Undoubtedly, the insistence on compliance with national law and with
 he specific procedural requirements of Article 13 has as purposes the
making of better informed decisions and the protection of the indivi-
dual’s opportunities to present the case against expulsion. In that respect
 hey provide, by way of due process, a safeguard against arbitrary deci-
sions.


  8. That emphasis on fair procedure as the primary (even the sole)
means of preventing arbitrary expulsions is to be seen throughout the
drafting history of Article 13. The United Nations Secretariat prepared

79

valuable Annotations on the Draft Covenants on Human Rights in 1955
 General Assembly, Official Records, Tenth Session, Ann., Agenda
 tem 28, UN doc. A/2929). The annotation to draft Article 13, the text of
which remained unchanged through its later drafting stages, began with
 his paragraph :

        “61. Discussion of Article 13 has centred on the nature and extent
     of the protection which should be accorded to aliens against expul-
     sion, having regard to the desire of States to safeguard themselves
     against undesirable aliens in their territories.”

And after a reference to asylum and extradition, it continued as follows :

                “Protection of Aliens against Arbitrary Expulsion
        63. It was proposed that the Article should state that the grounds
     for expulsion of aliens lawfully in the territory of a State must have
     a legal basis ; it should also provide that the procedure to be fol-
     lowed in cases of expulsion must be prescribed by law. The principle
     that the grounds for expulsion must be in accordance with the law
     was not questioned, but there was some objection that such a provi-
     sion might be difficult to apply and might in some cases, even be
     inadvisable for reasons of national security. It was agreed that a
     decision to expel an alien was a most serious matter and should not
     be taken arbitrarily. Aliens must be afforded some protection against
     arbitrary action.

        64. The nature of the safeguards which should be provided for the
     individual was discussed, and it was said that the Article should be
     so drafted as to make countries which did not already provide for
     appeal against a decision of expulsion, adopt legislation to that
     effect. Some were opposed to including any specific provisions in the
     Article, being of the view that States could in their own discretion
     expel aliens and decide on the procedures and safeguards they wished
     to establish. The majority, however, believed that the Article should
     strike a proper balance between the interests of the State and the
     protection of the individual. Article 32 of the Convention relating to
     the Status of Refugees of 28 July 1951 was considered to provide the
     proper basis for action by the authorities with the adequate and spe-
     cific safeguards in respect of the exercise of such action. Article 13,
     as adopted, was based on this Article of the Convention.”


   9. That emphasis on procedural protections rather than on substantive
 imits as the protection against arbitrary expulsions also appears from
various steps in the drafting process. While a proposal adopted by the

80

Human Rights Commission in 1947 would have prohibited “arbitrary
expulsion” (UN doc. E/CN.4/SR.37), by the next year the draft required
only that the expulsion be in “in accordance with procedure pre-
scribed by law” (UN doc. E/CN.4/95, Art. 12 ; E/800, Ann. B, Art. 11). A
proposal to include a reference to “established legal grounds” was not
retained, and in 1952 the text took its final form, with the earlier refer-
ence to “procedure” being deleted (M. J. Bossuyt, Guide to the ‘Travaux
Préparatoires’ of the International Covenant on Civil and Political Rights,
1987, pp. 267-269).

  10. That it is primarily through procedural protections that arbitrary
expulsions are to be prevented is also the position adopted by the Human
Rights Committee, as it made clear in 1986 in its General Comment
No. 15 :

        “10. Article 13 directly regulates only the procedure and not the
     substantive grounds for expulsion. However, by allowing only those
     carried out ‘in pursuance of a decision reached in accordance with
     law’, its purpose is clearly to prevent arbitrary expulsions. On the
     other hand, it entitles each alien to a decision in his own case and,
     hence, Article 13 would not be satisfied with laws or decisions pro-
     viding for collective or mass expulsions. This understanding, in the
     opinion of the Committee, is confirmed by further provisions con-
     cerning the right to submit reasons against expulsion and to have the
     decision reviewed by and to be represented before the competent
     authority or someone designated by it. An alien must be given full
     facilities for pursuing his remedy against expulsion so that his right
     will in all the circumstances of his case be an effective one. The
     principles of Article 13 relating to appeal against expulsion and the
     entitlement to review by a competent authority may only be depar-
     ted from when ‘compelling reasons of national security’ so require.
     Discrimination may not be made between different categories of
     aliens in the application of Article 13.”




  11. The views of the Human Rights Committee in Maroufidou v. Sweden,
mentioned by the Court in support of its conclusion (Judgment,
para. 66), address only the question of compliance with national law and
 he extent to which the Committee can properly go in reviewing decisions
of national authorities which have applied their national law. The Com-
mittee says nothing at all about a distinct arbitrariness limit imposed by
nternational law, as this passage makes clear :
       “9.3 The reference to ‘law’ in . . . [Article 13] is to the domestic
     law of the State party concerned, which in the present case is Swedish

81

     law, though of course the relevant provisions of domestic law
     must in themselves be compatible with the provisions of the Cov-
     enant. Article 13 requires compliance with both the substantive and
     the procedural requirements of the law.
        10.1 Anna Maroufidou claims that the decision to expel her was
     in violation of Article 13 of the Covenant because it was not ‘in
     accordance with the law’. In her submission it was based on an
     incorrect interpretation of the Swedish Aliens Act. The Committee
     takes the view that the interpretation of domestic law is essentially a
     matter for the courts and authorities of the State party concerned. It
     is not within the powers or functions of the Committee to evaluate
     whether the competent authorities of the State party in question
     have interpreted and applied the domestic law correctly in the case
     before it under the Optional Protocol, unless it is established that
     they have not interpreted and applied it in good faith or that it is
     evident that there has been an abuse of power.
        10.2 In the light of all written information made available to it by
     the individual and the explanations and observations of the State
     party concerned, the Committee is satisfied that in reaching the deci-
     sion to expel Anna Maroufidou the Swedish authorities did interpret
     and apply the relevant provisions of Swedish law in good faith and
     in a reasonable manner and consequently that the decision was made
     ‘in accordance with law’ as required by Article 13 of the Covenant.”
     (CCPR/C/12/D/58/1979, 8 April 1981.)
   12. The Court refers to two decisions of the African Commission on
Human and Peoples’ Rights. The first in time, Organisation mondiale
contre la torture et autres (World Organization against Torture and Others)
v. Rwanda (Judgment, para. 67), concerned in part the mass expulsion of
Burundian refugees on the basis of their nationality. The Commission, in
 ts brief ruling of October 1996, said that that expulsion constituted a
clear violation of Article 12 (5) (paragraph 3 above). Its only other ref-
erence to Article 12 was as follows :
       “This provision should be read as including a general protection
     of all those who are subject to persecution, that they may seek refuge
     in another State. Article 12.4 prohibits the arbitrary expulsion of
     such persons from the country of asylum. The Burundian refugees in
     this situation were expelled in violation of Articles 2 and 12 of the
     African Charter.”
The second African Commission decision, in Kenneth Good v. Republic
of Botswana, No. 313/05 (May 2010) EX.CL/600 (XVII), so far as it
relates to Article 12 (4) of the African Charter, is concerned essentially
with compliance with the immigration law of Botswana :

       “203. In addressing this issue the first point that has to be dwelled
     on is, what does the phrase ‘in accordance with the law’ under Arti-

82

     cle 12 (4) of the Charter refer to ? It refers to the domestic laws of
     State Parties to the African Charter. Under this provision, each and
     every State Party has the power to expel non-nationals who
     are legally admitted into their territory. However, in doing so the
     Charter imposes an obligation on State Parties to have laws which
     regulate such matters and expects them to follow it strictly. This con-
     tributes towards making the process predictable and also helps to
     avoid abuse of power.
        204. Botswana accordingly has a law in place which regulates
     immigration matters including deportation of non-nationals who are
     legally admitted into its territory. To this extent therefore Botswana
     has met its obligations under Article 12 (4) of the Charter. But the
     mere existence of the law by itself is not sufficient ; the law has to be
     in line with not only the other provisions of the Charter but also
     other international human rights agreements to which Botswana is a
     party. In other words, Botswana has the obligation to make sure
     that the law (in this case the Botswana Immigration Act) does not
     violate the rights and freedoms protected under the African Charter
     or any other international instrument to which Botswana is a signa-
     tory.
        205. In this regard, the Commission in Modise v. Botswana ruled
     that ‘while the decision as to who is permitted to remain in a country
     is a function of the competent authorities of that country, this deci-
     sion should always be made according to careful and just legal pro-
     cedures, and with due regard to the acceptable international norms
     and standards’. International human rights norms and standards
     require States to provide non-nationals with the necessary forum to
     exercise their right to be heard before deporting them.”

The Commission, earlier in its decision, had determined that Botswana
was in breach of Mr. Good’s rights under Article 7 (1) (a) of the Charter
o have access to a court to determine his rights. The Commission held
Botswana to be in breach of its procedural obligations.

   13. It follows that we do not see the interpretations given to the two
 reaties by their monitoring bodies as questioning in any way the ordi-
nary meaning of the provisions which results from the reading of the
 exts in context and in the light of their purpose, a meaning confirmed by
 he drafting history of the Covenant. Their interpretations indeed sup-
port the meaning given above. So too do the commentaries on the Cov-
enant (see M. Nowak, United Nations Covenant on Civil and Political
Rights : CCPR Commentary, 2nd ed., 2005, pp. 290-291 ; S. Joseph,
J. Schultz and M. Castan (eds.), The International Covenant on Civil and
Political Rights : Cases, Materials and Commentary, 2nd ed., 2005,
pp. 377-378).
   14. The Court refers to jurisprudence of the European and Inter-
American Human Rights Courts as supporting its conclusion relating to

83

 he expulsion provisions of the Covenant and the African Charter (Judg-
ment, para. 68). It does not however cite any relevant decisions from
either Court and those which we have consulted and which have held
respondent States in breach are cases where the State had failed to
observe procedural guarantees, had not followed its own law, or where
 he expulsion was collective (e.g. Bolat v. Russia, Application No. 14139/03,
Decision of 5 October 2006, paras. 81-83 and Lupsa v. Romania,
Application No. 10337/04, Decision of 8 June 2006, paras. 54-61 ; “Situ-
ations of Haitians in the Dominican Republic”, Annual Report 1991,
Inter-American Commission on Human Rights, 14 February 1992,
Chap. V). Commentaries to the European Convention confirm that the
expulsion provision confers procedural protection but no protection on
substance (see R. White and C. Ovey, Jacobs, White and Ovey : The
European Convention on Human Rights, 5th ed., 2010, pp. 544-545 ;
D. J. Harris, M. O’Boyle, E. Bates and C. Buckley, Harris, O’Boyle and
Warbrick : Law of the European Convention on Human Rights, 2nd ed.,
2009, pp. 747-748).
   15. To conclude on this question of law, we emphasize again that by
requiring that national law regulating expulsion be enacted and complied
with and, in the case of the Covenant, that certain procedural rights be
required, the treaties do provide important protections against arbitrary
expulsion, as both the 1955 Secretariat annotations and the Human
Rights Committee in its 1986 General Comment say (paras. 8 and
10 above). The history of freedom, it has been wisely said, is largely the
history of the observance of procedural safeguards.


  16. The facts in this case clearly demonstrate the force of that proposi-
ion. Here the DRC in making and carrying out the order to expel
Mr. Diallo clearly breached the rights conferred on him by its own law :

1. by not consulting the National Immigration Board, receiving its recom-
   mendation and reciting that fact in the order ;
2. by not providing Mr. Diallo with adequate reasons for the expulsion
   order ;
3. by detaining Mr. Diallo pending the expulsion when it provides no
   evidence that that was necessary and for periods grossly in excess of
   those allowed by its law ;
and also conferred on Mr. Diallo by the Covenant :
4. by not giving Mr. Diallo the opportunity to submit the reasons
   against his expulsion ; and
5. by not allowing him to have his case reviewed by, and be represented
   for the purpose before, the competent authority or a person desig-
   nated by that authority.
  The egregious breaches by the DRC authorities of their law in making
 he arrests and detentions would in themselves, in our opinion, provide a

84

sufficient reason for holding those actions to be arbitrary under the arrest
and detention provisions of the Covenant and African Charter, with no
reference at all to the purpose of the expulsion.

  17. Given the manifest illegality of the expulsion for those reasons, the
Court, in our view, would have had no need to consider the merits of the
expulsion and its substantive arbitrariness, even if that course were avail-
able to it.
  18. Although we need not consider the facts in detail, we add that we
are not persuaded that the limited evidence before the Court provides a
sufficient basis for the Court’s statement that the expulsion order had no
defensible basis because of a possible link between the expulsion and
Mr. Diallo’s attempts to recover the debts which he believed were owed
 o his companies (Judgment, para. 82). Those features of the expulsion
order lead the Court to the conclusion that the arrests and detentions
aimed at allowing the expulsion to be effected can only be characterized
as arbitrary.

  19. We begin with the recovery of debts owed to Africom-Zaire. The
record before the Court shows no action after 1989 by that company in
respect of debts allegedly owed to it by the State. The other Africom-
Zaire issue related to a dispute with its lessor, but so far as the record shows
 he company was a judgment debtor following the Court of Appeal judg-
ment of 1994 and the company’s appeal to the Supreme Court was still
pending as late as 2002.


   Africontainers-Zaire made claims against five bodies in the course of
 he 1980s. It will be recalled that its trading activities had ceased by 1990.
Two of the claims were against State corporations, Onatra, which oper-
ated ports and other transport facilities, and Gécamines, a State mining
company. The record shows a settlement of the Onatra claim in 1990, its
repudiation by Africontainers-Zaire later in the year, a follow-up letter
on that matter from the company’s attorney in July 1991, the rejection by
Onatra of the repudiation, a rejection it repeated in February and Sep-
 ember 1991, and correspondence relating to two containers in the course
of 1991. On 14 June 1991, the company wrote in more comprehensive
 erms relating to 211 containers and claimed a specific amount. The final
relevant document appears to be a letter of 31 July 1992 from the com-
pany to Onatra about alleged misuse of 479 containers from 1986-1989.
The company expressed its willingness to negotiate the claims, without
specifying any amount, in order to spare Onatra legal costs.




85

   In the early 1990s there were exchanges with Gécamines about the loss
of, damage to, and immobilization of some containers — about 20 or 30
 n total. The record is silent from March 1993 to 1 June 1995 when at a
meeting the company produced a list of 32 containers to which should be
added, it said, another two ; it also asserted the continuing validity of the
claim for US$30 million it had made in 1992. On 5 February 1996, a few
days after Mr. Diallo was expelled, a bailiff served a formal demand on
Gécamines, now for US$14 billion, or nearly 500 times as much as it had
claimed just seven months earlier. There followed in 1996-1997 exchanges
and negotiations between Gécamines and the company and the other
 reight forwarders in which Gécamines acknowledged that it was indebted
and in which details were exchanged, as in the early 1990s, about the
number of containers.




   20. The company’s claims against the three oil companies, Zaire Shell,
Zaire Fina and Zaire Mobil, related to the alleged loss of, damage to, and
non-use of, the company’s containers and the oil companies’ alleged
breach of the exclusivity clauses in their agreements with the company.
The record shows court proceedings against Zaire Shell and Zaire Fina.
On 3 July 1995, Zaire Shell was ordered to pay in excess of US$13 mil-
 ion, in August the appeal court upheld the decision, in mid-September
 he Vice-Minister of Justice ordered the bailiff not to execute the judg-
ment but 15 days later that order was in effect revoked. On the following
day the company wrote to Shell Zaire forwarding a debit note, dated
9 September 1995, in respect of its activities between 1982 and 1990. The
adjusted amount was now in excess of US$1.8 billion or well over 100
 imes larger than the judgment it had obtained in July. On 6 October
1995 the bailiff seized three vans and office equipment, but on 13 Octo-
ber another bailiff “Sur ordre de la hiérarchie [not identified]” returned
 he property. On 20 June 2002, the Court of Appeal allowed Shell’s
appeal and substituted a judgment against Shell for about US$1,500.




  The limited evidence on the Zaire Fina case indicates that the compa-
ny’s claim was upheld in part but that judgment was reversed on appeal
and the company’s cross appeal was dismissed in February 1994. The
record before this Court of that litigation ends with the April 1995 sub-
missions of the public prosecutor recommending that the Appeal Court
 udgment should be quashed and that a ruling should be made in that
Court on the company’s cross appeal. On 2 November 1995, after the

86

making of the expulsion order, the company sent a debit note to Zaire
Fina based on a recalculation of the claim which it said now amounted to
US$2.6 billion.

  No legal proceedings appear to have been brought against Zaire Mobil.
Also on 2 November 1995, the company sent it a debit note including a
recalculation of the invoices addressed to the oil company between 1983
and 1990. The adjusted amount was over US$1.6 billion.

   It is true that on 15 November 1995, Zaire Mobil and Zaire Fina
wrote to the Prime Minister of the DRC calling attention to the
 act that in June 1995 “Mr. Diallo sued Zaire Shell and was awarded
US$13 million” and to the “fictitious” claims (which totalled more than
US$4 billion) he now threatened against them, expressing their fear
 hat his greed may imperil their very existence, by endangering their com-
mercial activities and the job security of their employees, and seeking
government intervention to warn the courts and tribunals of
Mr. Ahmadou Sadio Diallo’s activities in his campaign to destabilize
 rading companies. But that letter can have had no part in the making
of the expulsion order fully two weeks earlier.


  21. To summarize in respect of the litigation, as at the time the DRC
made the expulsion order against Mr. Diallo, Africontainers-Zaire did
not have a judgment against Zaire Fina and, while it had a judgment
against Zaire Shell in respect of which execution had been interrupted, it
had issued it with a new debit note for a very much larger sum. Similar
debit notes were issued to Zaire Fina and Zaire Mobil after the expulsion
order was made.

   22. The above account of the specific actions taken in respect of the
companies’ debts is to be put in the context of the huge challenges facing
 he Zairean Government in the mid-1990s. The evidence before the Court
 ncludes, in addition to the expulsion orders against another 194 non-
nationals, an extract from the report of the Central Bank of the Congo
on the Zairean economy in 1993. The profound disequilibria which had
characterized the economy for more than a decade had persisted in 1993.
These unfavourable developments were combined with the pillaging
of January 1993, the weakness of the banking system, socio-political
 nstability, and erratic changes in prices and rates of exchange. Produc-
 ion had continued to fall, by 8.4 per cent in 1991, 10.5 per cent in 1992
and 16.2 per cent in 1993. In the production of goods the negative perfor-
mance was to be seen in several areas, including mining (-36.4 per cent in 1992
and -22.1 per cent in 1993). Gécamines faced significant difficulties. Those
difficulties, along with the January pillaging, had reduced the level of internal
production and with the excessive creation of liquidity the inflation rate
of almost 3,000 per cent in 1992 had risen to 4,600 per cent by the end

87

of 1993. The drop in public receipts was explained notably by the
absence of contributions by Gécamines, fraud and tax evasion and
 he granting of inopportune tax concessions. Exports of com-
modities in general continued to fall, by 12.5 per cent in 1993 by reason
principally of the weakness of the level of production.

   23. To repeat, against that record, we would be reluctant to find it
established that the decision to expel Mr. Diallo had no defensible basis
and in that sense was arbitrary.

  24. To summarize, we consider that the Court’s finding about the arbi-
rary character of the expulsion is unnecessary, wrong in law and difficult
o support on the facts.

                                      (Signed) Kenneth KEITH.
                                  (Signed) Christopher GREENWOOD.




88

